Citation Nr: 0010718	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  95-08 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine 
disability, currently evaluated as 40 percent disabling.  

2.  Entitlement to an increased rating for a cervical spine 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from November 1960 to August 
1982.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Jackson, Mississippi, Regional Office, which confirmed a 20 
percent combined evaluation for degenerative arthritis of the 
lumbar spine, cervical spine, right shoulder, and right knee.  
Jurisdiction over the case was subsequently transferred to 
the Montgomery, Alabama, Regional Office (RO).  In a January 
1997 rating decision, the RO assigned separate evaluations of 
20 percent for degenerative arthritis of the lumbar spine, 10 
percent each for degenerative arthritis of the cervical spine 
and right knee, and noncompensable for degenerative arthritis 
of the right shoulder, all effective May 20, 1994.  A 
"Travel Board hearing" was held in February 1997 before a 
Board member.  

In a May 1997 decision, the Board denied increased ratings 
for degenerative arthritis of the right knee and right 
shoulder; and remanded to the RO the remaining aforementioned 
issues for additional evidentiary development.  In an April 
1999 rating decision, the RO, in part, increased the 
evaluation for degenerative arthritis of the lumbar spine 
from 20 percent to 40 percent, effective May 20, 1994.  The 
lumbar spine disability rating issue remains in appellate 
status, since appellant has not expressly withdrawn it from 
his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  See 
also recent written statements from his representative, 
requesting an evaluation in excess of 40 percent for said 
disability.  

With respect to another matter, in February 2000, the Board's 
administrative staff sent appellant a letter, advising him 
that since the Board member who had conducted said February 
1997 "Travel Board hearing" had subsequently left the 
Board, appellant had the right to request another hearing by 
a different Board member.  The following month, appellant 
returned that letter expressly declining therein another 
hearing.  It is noted that a transcript of the prior hearing 
is of record for consideration in deciding this appeal.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal, to the extent legally required, 
has been obtained by the RO.

2.  The appellant's service-connected lumbar spine disability 
is manifested primarily by complaints of low back pain with 
occasional flare-ups and no more than severely restricted 
overall back motion.  Since no neurological deficits have 
been medically attributed to the service-connected lumbar 
spine disorder, the low back disability cannot be reasonably 
characterized as more nearly equivalent to pronounced lumbar 
intervertebral disc syndrome.  

3.  The appellant's service-connected cervical spine 
disability is manifested primarily by complaints of cervical 
pain with occasional flare-ups and no more than moderate 
overall limitation of cervical spine motion.  Since no 
neurological deficits have been medically attributed to the 
service-connected cervical spine disorder, the cervical 
disability cannot be reasonably characterized as more nearly 
equivalent to severe cervical intervertebral disc syndrome.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 40 
percent for appellant's service-connected lumbar spine 
disability have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Codes 5003, 5292, 5295 (1999).

2.  The criteria for an increased evaluation of 20 percent, 
but no more, for appellant's service-connected cervical spine 
disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.10, 4.40, 4.71a, 
Codes 5003, 5290 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that appellant's disability rating 
claims with respect to the service-connected lumbar and 
cervical spine disabilities are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), in that the 
claims are plausible, particularly in light of the Board's 
partial allowance herein of the cervical disability rating 
issue.  See also Drosky v. Brown, 10 Vet. App. 251, 254 
(1997).  This being so, the Board must examine the record and 
determine whether the VA has any further obligation to assist 
in the development of these claims.  38 U.S.C.A. § 5107(a).

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to these disability rating claims 
have been properly developed and that no useful purpose would 
be served by again remanding said issues with directions to 
provide further assistance to the appellant.  A comprehensive 
medical history and detailed findings regarding his service-
connected disabilities in issue over the years are documented 
in the medical evidence.  With respect to these service-
connected disabilities, a September 1996 VA orthopedic 
examination was conducted, and recent VA orthopedic and 
neurologic examinations were conducted in December 1998 
pursuant to the Board's May 1997 remand.  These examinations 
in totality are sufficiently detailed and comprehensive in 
describing the nature and severity of said disabilities.  A 
rheumatologic examination would not be necessary, since any 
limitation of motion and related dysfunction has adequately 
been documented by said orthopedic and neurologic 
examinations recently conducted.  Furthermore, the service-
connected lumbar and cervical spine disabilities involve 
degenerative, not rheumatoid, arthritis and degenerative 
arthritis is rated primarily on the basis of limitation of 
motion, not laboratory studies.  There are also private and 
post-service military clinical reports which additionally 
shed light upon the relevant symptomatology manifested.  
There is no indication that more recent, relevant medical 
records exist that would indicate a greater degree of 
severity with respect to the service-connected disabilities 
on appeal than that shown on said examinations.  

It is reiterated that degenerative arthritis of the lumbar 
and cervical spine is the only disability of the low back and 
cervical spine for which service connection is currently in 
effect.  Although there is radiographic evidence of 
discogenic disease involving the lumbar and cervical spine, 
ratings are not assigned solely on the basis of whether 
discogenic disease is present.  However, it appears that all 
of appellant's low back and cervical symptomatology actually 
manifested has been considered by the RO regardless of 
etiology, for rating purposes.  Additionally, recent 
neurologic examination did not reveal any significant 
neurological deficits attributable to the low back or 
cervical spine.  Thus, the Board will likewise consider 
herein all manifested low back and cervical symptomatology 
regardless of etiology, for rating purposes, since this will 
not affect the outcome of this case.  Thus, the Board 
concludes that the evidence is sufficient for reaching a fair 
and well-reasoned decision with respect to these disability 
rating issues, and that the duty to assist appellant as 
contemplated by 38 U.S.C.A. § 5107(a) has been satisfied.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected 
disabilities on appeal in the context of the total history of 
those disabilities, particularly as they affect the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, in Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) stated "[w]here...an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern."

Rating disabilities is not an exact science, as indicated by 
the Schedule for Rating Disabilities.  38 C.F.R. § 4.1.  In 
rendering a decision on these disability rating issues on 
appeal, the Board has applied the provisions of the Schedule 
for Rating Disabilities in a manner most beneficial to the 
appellant.  

Appellant contends, in essence, that his low back and 
cervical spine disabilities are of such severity as to 
warrant higher evaluations.  It is requested that applicable 
statutory and regulatory provisions and judicial precedents 
be considered, including Diagnostic Code 5293, pertaining to 
intervertebral disc syndrome, 38 C.F.R. § 4.7, pertaining to 
the higher of two evaluations, and 38 C.F.R. § 3.321(b)(1), 
pertaining to extraschedular evaluation.  It is also 
requested that certain judicial precedents be considered, 
which require that pain be considered in determining 
functional loss when disabilities are rated.  Additionally, 
it is requested that the benefit-of-the-doubt doctrine be 
applied.


I.  Entitlement to an Increased Rating for a Low Back 
Disability

Appellant's service medical records reveal complaints and 
treatment for low back pain.  On October 1982 VA examination, 
appellant complained of low back pain.  The diagnoses 
included mild osteoarthritis of the lumbosacral spine with 
dextroscoliosis.  On February 1992 VA examination, flexion of 
the back was to 95 degrees and extension was to 30 degrees, 
with no spasm or tenderness.  On June 1994 VA examination, it 
was reported that appellant was a machine mechanic.  He 
complained of low back pain aggravated by certain activities.  
He slowly moved with an approximate 15 degrees' flexion tilt 
of the back.  The back exhibited 15 to 90 degrees' forward 
flexion and backward extension was from 15 degrees to neutral 
position [0 degrees].  No neurologic deficits were noted.  

In an April 1995 written statement, Michael L. Granberry, 
M.D., reported that since February 1994, appellant had been 
treated for severe degenerative changes, degenerative disc 
disease, and facet arthropathy of the lumbar spine.  On 
September 1996 VA orthopedic examination, appellant's 
complaints included back pain radiating down the right lower 
extremity.  Clinically, he had a slight limp on the right.  
The back appeared to have a 15 degrees' flexion tilt.  The 
back flexed from 15 to 100 degrees' with minimal pain.  
Backward extension was from 15 degrees to 25 degrees, with 
significant pain noted.  He was able to squat and slowly 
arise with some difficulty.  Significantly, deep tendon 
reflexes and sensation were intact in the lower extremities.  

During a February 1997 "Travel Board hearing", appellant 
testified, at T.3-5, that he was employed as a postal service 
maintenance mechanic; and that he could not stand for more 
than 5 minutes, walk more than about 30 yards without severe 
pain, or sit for more than 30 minutes.  In a February 1997 
written statement, appellant's employer stated that due to 
appellant's disability, work accommodations included 
avoidance of twisting, heavy lifting, and climbing.  

Private clinical records from Norman S. Lichtenfeld, M.D., 
included an April 1997 MRI study, which revealed severe 
spinal stenosis at L4-L5 from degenerative facet arthrosis 
associated with developmental small spinal canal and mild 
annulus bulging at L2-L4 levels.  However, there was no disc 
herniation.  

On December 1998 VA orthopedic examination, appellant's 
complaints included back pain radiating down the lower 
extremities.  He ambulated with a mildly flexed lumbar spine.  
Significantly, no tenderness or muscle spasm was noted.  The 
back exhibited 60 degrees' forward flexion, backward 
extension was to a neutral position [0 degrees], 
lateroflexion was to 30 degrees on the right and 20 degrees 
on the left, and rotation was to 30 degrees, bilaterally, 
with painful motion.  The examiner remarked that appellant's 
back pain could limit functional ability during flare-ups or 
with increased use, particularly with any significant 
nonsedentary activities.  

On December 1998 VA neurologic examination, appellant 
reported that he was employed as a postal service maintenance 
mechanic; and his complaints included increasingly severe low 
back pain which limited ambulation and standing.  He 
ambulated with an approximate 15 degrees' flexion tilt of the 
back.  Significantly, no lumbar spinal tenderness was 
clinically noted; there was no more than mild generalized 
weakness of all extremities; deep tendon reflexes and 
sensation were unremarkable; and the examiner stated that 
there were no objective findings of myelopathy or 
radiculopathy attributable to the back.  

In pertinent part, degenerative arthritis established by x-
ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Code 5003.  Appellant 
is currently receiving a 40 percent evaluation for his low 
back disability, the maximum evaluation assignable under 
either Diagnostic Code 5292 or 5295, respectively, for rating 
severe lumbar spine limitation of motion or lumbosacral 
strain.  Thus, a schedular evaluation in excess of 40 percent 
for the low back disability would not be appropriate under 
either Diagnostic Code 5292 or 5295.  

Under Diagnostic Code 5293, a 40 percent evaluation may be 
assigned for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
evaluation requires pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
(i.e., with characteristic pain and demonstrable muscle spasm 
and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc), and little 
intermittent relief.  38 C.F.R. Part 4, Code 5293.  However, 
even assuming arguendo that Diagnostic Code 5293 applies, the 
clinical evidence does not reveal pronounced neurologic 
deficits attributable to the service-connected low back 
disability, particularly since deep tendon reflexes and 
sensation of the extremities were described as intact on 
December 1998 VA neurologic examination.  Thus, it would be 
unreasonable to characterize the low back disability as 
equivalent to more than severe intervertebral disc syndrome.  
38 C.F.R. Part 4, § 4.7, Code 5299-5293.  

The Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45, which relate to functional loss due to pain, 
weakness or other musculoskeletal pathology.  However, the 
appellant's service-connected low back disability, manifested 
primarily by no more than severe overall limitation of 
motion, albeit with some pain on motion, is adequately 
compensated for by the currently assigned 40 percent 
evaluation.  The current 40 percent rating contemplates 
complaints of considerable pain with associated functional 
limitation.  It is particularly significant that although 
there are some restrictions on his job due to his disability, 
nevertheless the back symptomatology does not prevent him 
from working as a postal service maintenance mechanic.  

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected low back 
disability presents such an unusual or exceptional disability 
picture with marked interference with employment or frequent 
periods of hospitalization as to render the regular schedular 
standards impractical.  38 C.F.R. § 3.321(b)(1).  The 
appellant has not been frequently hospitalized for the 
service-connected low back disability, nor has it markedly 
interfered with employment, particularly since he is 
currently employed.  The benefit-of-the-doubt doctrine is 
inapplicable, since the preponderance of the evidence is 
against allowance of this disability rating issue on appeal, 
for the aforestated reasons.  38 U.S.C.A. § 5107(b) (West 
1991).  


II.  An Increased Rating for a Cervical Spine Disability

VA clinical records in the 1980's included radiographic 
evidence of cervical spine arthritis.  On February 1992 VA 
examination, flexion of the neck was to 40 degrees; 
lateroflexion was to 75 degrees on the right and 70 degrees 
on the left; and extension was to 30 degrees.  Right 
paracervical tenderness with mild muscle spasm was noted.  On 
September 1996 VA orthopedic examination, appellant's 
complaints included neck pain radiating into the scapular 
area.  Clinically, the neck exhibited 40 degrees' forward 
flexion, 20 degrees' backward extension, and lateral rotation 
to 65 degrees on the right and 50 degrees on the left.  
Although the lateral rotation and forward flexion recorded on 
that examination represents no more than mild and moderate 
restriction of cervical motion, respectively, the recorded 
backward extension represents severe cervical motion 
restriction.  Thus, the overall limitation of cervical spine 
motions more nearly approximates a moderate degree of 
restriction.  Significantly, there was no paracervical 
tenderness or pain on motion.  Radiographically, marked 
cervical degenerative arthritis at C5-C6 with marked C5-C7 
narrowing was reported.  

On December 1998 VA orthopedic examination, appellant's 
complaints included neck pain aggravated by turning the head 
or strenuous activities.  Clinically, the cervical spine 
exhibited 45 degrees' forward flexion, 20 degrees' backward 
extension, and 45 degrees' rotation, bilaterally.  Although 
the forward flexion and rotation recorded on that examination 
represent no more than mild restriction of cervical motion, 
the recorded backward extension represents severe cervical 
motion restriction.  Thus, the overall limitation of cervical 
spine motions more nearly approximates a moderate degree of 
restriction.  No definite cervical radiating pain was noted.  
Pain on extremes of motion was described as only mild.  There 
were no paracervical spasms or tenderness.  The examiner 
stated that appellant's neck pain could limit functional 
ability during flare-ups or with increased use, particularly 
with any significant nonsedentary activities.  
Radiographically, extensive cervical degenerative 
joint/discogenic disease was reported.  

On December 1998 VA neurologic examination, appellant's 
complaints included neck pain.  He stated that neck pain was 
not as severe as his back pain.  Significantly, no cervical 
spine tenderness was clinically noted; there was no more than 
mild generalized weakness of all extremities; deep tendon 
reflexes and sensation were unremarkable; and the examiner 
stated that there were no objective findings of myelopathy or 
radiculopathy attributable to the neck.  

Slight limitation of motion of the cervical segment of the 
spine may be assigned a 10 percent evaluation.  A 20 percent 
evaluation requires moderate limitation of motion.  A 
30 percent evaluation requires severe limitation of motion.  
38 C.F.R. Part 4, Code 5290.  Thus, since the overall ranges 
of cervical spine motion reported on recent September 1996 
and December 1998 VA orthopedic examinations may reasonably 
be characterized as more nearly moderately restricted, with 
resolution of all reasonable doubt in appellant's favor, it 
is the Board's opinion that a 20 percent evaluation for the 
service-connected cervical spine disability is warranted 
under Diagnostic Code 5290 and 38 C.F.R. § 4.7.  

However, an evaluation in excess of 20 percent is not 
warranted, since the ranges of motion recorded on recent 
September 1996 and December 1998 VA orthopedic examinations 
represent no more than moderate restriction.  Additionally, 
no definite cervical radiating pain was noted; pain on 
extremes of motion was described as only mild; and there were 
no paracervical spasms or tenderness.  The Board has 
considered the provisions of 38 C.F.R. §§ 4.10, 4.40, and 
4.45, which relate to functional loss due to pain, weakness 
or other musculoskeletal pathology.  However, the appellant's 
service-connected cervical spine disability, manifested 
primarily by no more than moderate overall limitation of 
motion and mild pain on motion, is adequately compensated for 
by the 20 percent evaluation awarded by the Board in the 
decision herein.  The 20 percent rating contemplates 
complaints of significant pain with associated functional 
limitation.  It is particularly significant that although 
there are some restrictions on his job due to his disability, 
nevertheless the cervical spine symptomatology does not 
prevent him from working as a postal service maintenance 
mechanic.  

A 20 percent evaluation may be assigned for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and little intermittent 
relief.  38 C.F.R. Part 4, Code 5293.  

However, even assuming arguendo that Diagnostic Code 5293 
applies, the clinical evidence does not reveal severe 
neurologic deficits attributable to the service-connected 
cervical spine disability, particularly since deep tendon 
reflexes and sensation were described as intact on December 
1998 VA neurologic examination.  Thus, it would be 
unreasonable to characterize the cervical spine disability as 
equivalent to more than moderate intervertebral disc 
syndrome.  38 C.F.R. Part 4, § 4.7, Code 5299-5293.  

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected cervical 
spine disability presents such an unusual or exceptional 
disability picture with marked interference with employment 
or frequent periods of hospitalization as to render the 
regular schedular standards impractical.  38 C.F.R. 
§ 3.321(b)(1).  The appellant has not been frequently 
hospitalized for the service-connected cervical spine 
disability, nor has it markedly interfered with employment, 
particularly since he is currently employed.  


ORDER

An increased rating for appellant's service-connected low 
back disability is denied.  To that extent, the appeal is 
disallowed.

An increased rating of 20 percent, but no more, for 
appellant's service-connected cervical spine disability is 
granted, subject to the applicable regulatory criteria 
governing payment of monetary awards.  To this extent, the 
appeal is allowed.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 
- 12 -


- 11 -


